Sharpe, J.
In this case an injunction is sought by plaintiffs, who are taxpayers of the county of Alger, to restrain the defendant board from expending money in causing a tract index or set of abstract books to be compiled in that county. It presents a .similar question to that decided in Thomas v. Board of Sup’rs of Wayne Co., ante, 72, and is ruled thereby.
The decree entered is reversed, and one may be *94entered here dismissing the bill of complaint, with costs of both courts to defendants.
Steere, C. J., and Moore, Stone, Clark, and Bird, JJ., concurred with Sharpe, J.
The late Justice Brooke took no part in this decision.